  Case: 1:16-cv-11675 Document #: 157 Filed: 07/14/19 Page 1 of 24 PageID #:2206




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


KEITH SNYDER, SUSAN MANSANAREZ,                )
and TRACEE A. BEECROFT, individually           )
an on behalf of all others similarly situated, )
                                               )
             Plaintiffs,                       )
                                               )
             vs.                               )       Case No. 16 C 11675
                                               )
U.S. BANK N.A., WILMINGTON TRUST,              )
N.A., and DEUTSCHE BANK NATIONAL               )
TRUST COMPANY, individually and in             )
their capacities as trustees,                  )
                                               )
             Defendants.                       )


                       MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

      The named plaintiffs in this case filed suit against U.S. Bank N.A., Wilmington

Trust, N.A., and Deutsche Bank National Trust Company—collectively referred to as the

banks or the bank defendants—on behalf of a putative class, alleging violations of the

Telephone Consumer Protection Act (TCPA). Specifically, the plaintiffs allege that the

banks owned certain mortgage loans upon which a third-party servicer (whom the

plaintiffs also sued), Ocwen Loan Servicing, LLC, attempted to collect. In the course of

those collection efforts, Ocwen and the defendants allegedly violated the TCPA by

using automatic dialing technology to contact the named plaintiffs and the other

members of the putative class.

      The plaintiffs recently reached a settlement in their suit with Ocwen on behalf of

nearly 1.7 million class members. See Snyder v. Ocwen Loan Servicing, LLC (Ocwen
  Case: 1:16-cv-11675 Document #: 157 Filed: 07/14/19 Page 2 of 24 PageID #:2206




III), No. 14 C 8461, 2019 WL 210339, at *1 (N.D. Ill. May 14, 2019). Soon after that

settlement was approved, the bank defendants moved for summary judgment in this

case on the grounds that (1) the Ocwen settlement extinguished the plaintiffs' vicarious

liability claims against the banks; (2) the judgment entered in Ocwen has claim

preclusive effect on the claims advanced in this suit; and (3) the plaintiffs have pointed

to no evidence supporting direct liability. For the reasons stated below, the Court grants

the motion on the claim of direct liability but otherwise denies it.

                                         Background

       In 2014 and 2016, the named plaintiffs in this case filed two suits against Ocwen

Loan Servicing, LLC, which the Court consolidated and to which the Court will refer

collectively as the Ocwen case. See Snyder v. Ocwen Loan Servicing, LLC, No. 14 C

8461 (N.D. Ill.); Beecroft v. Ocwen Loan Servicing, LLC, No. 16 C 8677 (N.D. Ill.). They

challenged Ocwen's alleged practice of making debt-collection calls using an automated

telephone dialing system without the call recipients' prior consent.

       In December 2016, the plaintiffs moved to amend their complaint to add the

banks as defendants in the Ocwen suit. They argued in support of that motion that they

had recently learned that Ocwen may be unable to fully compensate the putative class

for its claims and that it was therefore necessary to include the banks to ensure

compensation. The Court ultimately denied the plaintiffs' request to add the banks to

the Ocwen suit. See Case No. 14 C 8461, Order of Dec. 21, 2016, dkt. no. 126. The

plaintiffs then filed this suit. They allege that the illegal debt-collection calls they

received from Ocwen were made on the banks' behalf, making them also liable for the

resulting violations. The Court found the cases related under Local Rule 40.4, resulting

in the transfer of this case to the undersigned judge's docket.
                                               2
     Case: 1:16-cv-11675 Document #: 157 Filed: 07/14/19 Page 3 of 24 PageID #:2206




A.       Original Ocwen Settlement

         To understand the present motion, a bit more background on the Ocwen case is

necessary. Several rounds of settlement negotiations occurred in the Ocwen case. A

mediation in May 2016 with retired Judge James Holderman was unsuccessful. At a

second mediation, this one facilitated by mediator Rodney Max in October 2016, Ocwen

disclosed that its insurer had denied coverage for the claims asserted by the plaintiffs

and suggested that it had a limited ability to finance the settlement on its own. These

revelations led to the second mediation's unsuccessful termination.

         In late June 2017, the Court provisionally granted, in the Ocwen suit, the

plaintiffs' motion for certification of a limited class under Federal Rule of Civil Procedure

23(b)(2) and for a preliminary injunction to prevent Ocwen from continuing certain

practices that allegedly violated the TCPA. See Snyder v. Ocwen Loan Servicing, LLC

(Ocwen I), 258 F. Supp. 3d 893 (N.D. Ill. 2017). Before the Court's ruling on the motion

for a preliminary injunction, the parties conducted extensive discovery, including

exchanging information regarding calls made by Ocwen and on whose behalf those

calls were made.

         In July 2017, shortly after the Court granted the motion for a preliminary

injunction, a third mediation was held with retired U.S. Magistrate Judge Morton

Denlow. The banks, by now defending this parallel suit, participated in the negotiation.

This resulted in an agreement to settle the claims of the putative class. The original

settlement agreement provided for the establishment of a fund of $17,500,000. This

would have been used to pay costs of notice and administration ($1,600,000), attorneys'

fees ($5,289,250), incentive awards for the three named plaintiffs (collectively $75,000),



                                              3
     Case: 1:16-cv-11675 Document #: 157 Filed: 07/14/19 Page 4 of 24 PageID #:2206




and, finally, payment of the claims of class members who submitted claim forms (the

remaining $10,535,150).

         The original settlement provided for dismissal of not only the Snyder and

Beecroft suits against Ocwen, but also the present suit by the putative class against the

banks. The banks offered no contribution to the settlement fund or any other

consideration for the dismissal of the case against them.

         The plaintiffs moved for final approval of the proposed settlement, for incentive

awards for the named plaintiffs, and for payment of administrative fees and an award of

attorneys' fees from the settlement proceeds. In September 2018, the Court denied the

motion for final approval for three reasons, including—most importantly for present

purposes—because it would have released the claims against the bank defendants for

nothing. See Snyder v. Ocwen Loan Servicing, LLC (Ocwen II), No. 14 C 8461, 2018

WL 4659274, at *5-6 (N.D. Ill. Sept. 28, 2018).

B.       Subsequent negotiations and amended settlement

         Following the Court's denial of the motion to approve the final settlement

agreement, the parties returned to mediation. A fourth mediation session—the second

with retired Judge Denlow—resulted in an improved settlement for the class in the

Ocwen case. The banks again participated in the mediation. The most significant

changes in this amended settlement were that class counsel sought $500,000 less in

attorney's fees; Ocwen offered $4,000,000 more in funds; and, critically, "the amended

settlement also provide[d] for dismissal of only the Snyder and Beecroft suits against

Ocwen and d[id] not seek to release the claims against the bank defendants." Ocwen

III, 2019 WL 2103379, at *3. That is, the amended settlement expressly provided that



                                              4
  Case: 1:16-cv-11675 Document #: 157 Filed: 07/14/19 Page 5 of 24 PageID #:2206




"the class is free to pursue claims against the bank defendants if it chooses." Id.

       The Court ultimately approved the amended settlement. See generally id. at *4-

11. In so doing, the Court noted—more than half a dozen times and in various ways—

that one of the key considerations in this approval was that "the amended settlement no

longer concerns the bank defendants." Id. at *5. Indeed, addressing the strength of the

plaintiffs' case as required under Wong v. Accretive Health, Inc., 773 F.3d 859, 865 (7th

Cir. 2014), the Court explained that:

       The parties have . . . addressed the Court's reservations regarding the
       bank defendants. . . . The original settlement agreement sought to
       release the claims against the banks for nothing and with no explanation.
       The amended settlement addresses this issue. Specifically, the plaintiffs,
       Ocwen, and the banks agreed during the fourth mediation that the
       amended settlement would not release the claims against the banks. In
       short, the banks have been carved out of the settlement, and the lawsuit
       against them is proceeding ahead. This change resolves the Court's
       concerns about the settlement's treatment of the bank defendants.

Id. at *7 (emphasis added). The Court placed special emphasis on the exclusion of the

claims against the banks in its decision that no additional notice was necessary for class

members. See id. at *9.

       The Court's memorandum opinion and accompanying order finally approving the

amended settlement were entered on May 14 and June 4, 2019, respectively. To

address any remaining mystery about what the Court understood the parties to have

agreed to, the Court included the following language in the order: "For the avoidance of

doubt, no claims alleged in Snyder, et al. v. U.S. Bank, N.A., et al., No. 1:16-cv-11675

MFK (N.D. Ill.), are released." Order Granting Final Approval of Class Action

Settlement, dkt. no.362, at 15.

       On June 6, the bank defendants appeared for a status conference and—for the

first time before this Court—indicated that they believed, at the time the Court orally
                                             5
  Case: 1:16-cv-11675 Document #: 157 Filed: 07/14/19 Page 6 of 24 PageID #:2206




approved the amended settlement of the Ocwen class action, that the settlement

extinguished the claims against the bank defendants. They conceded that they had not

disclosed this understanding to the Court. On June 13, the banks filed this motion for

summary judgment. At a status hearing on June 19, counsel for Ocwen confirmed that,

even at the time the Court approved the settlement of the Ocwen class action, they

agreed with the banks' understanding. They, too, conceded that they had not disclosed

this understanding to the Court when it considered and approved the amended

settlement. Indeed, even class counsel reluctantly admitted at the June 19 hearing that

they had been aware of but had not indicated in any of their filings the banks' view that

the Court's numerous, conspicuous, and frequent references to the amended settlement

preserving the claims against the banks were legally ineffective. Dismayed, the Court

stated—as it had on June 6 with respect to the bank defendants and their counsel—that

it had been misled by the parties in connection with approval of the settlement. The

Court noted that if, in fact, the amended settlement released the claims against the

banks, that would have serious implications for the continued viability of the Ocwen

settlement given the Court's expressed (and uncontradicted) contrary understanding at

the time of approval.

      The Court ordered accelerated briefing on the banks' motion for summary

judgment in order to consider their arguments before the Ocwen settlement became

final 30 days after judgment was entered on July 1, 2019.

                                       Discussion

      "Summary judgment is proper where there are no genuine issues of material fact

and the movant is entitled to judgment as a matter of law." Richardson v. Chi. Transit



                                            6
     Case: 1:16-cv-11675 Document #: 157 Filed: 07/14/19 Page 7 of 24 PageID #:2206




Auth., 926 F.3d 881, 886 (7th Cir. 2019) (internal quotation marks omitted). In

considering a motion for summary judgment, the Court construes all facts and draws all

reasonable inferences "in favor of the party against whom the motion under

consideration was filed." Id. But the motion before the Court involves few disputes of

fact; the parties agree that the banks were the trustees of loans upon which Ocwen

sought to collect and do not dispute, at least for the sake of this motion, the

unlawfulness of Ocwen's autodialing scheme. Rather, the parties primarily disagree

about the operation of law on the plaintiffs' claims against the bank defendants. The

motion rests on three key questions: (1) did the plaintiffs' settlement with Ocwen

extinguish claims against the banks?; (2) does that settlement have claim preclusive

effect on these claims?; and (3) can the banks be directly liable for claims stemming

from actions undertaken by their agent, Ocwen?

A.       Context of the TCPA

         The Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227, was enacted

by Congress in 1991 to provide a tool to address "abuses of telephone technology."

Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 371 (2012). "The Act bans certain

practices invasive of privacy and directs the Federal Communications

Commission . . . to prescribe implementing regulations." Id.; see also 47 U.S.C.

§ 227(b)(2). In the Act, Congress provided for a private cause of action for parties

seeking redress for violations of the TCPA. Mims, 565 U.S. at 371. The plaintiffs in this

suit availed themselves of this private cause of action first in their suits against Ocwen

and then in this suit against the banks.

         The plaintiffs allege that the banks are both directly and vicariously responsible



                                               7
  Case: 1:16-cv-11675 Document #: 157 Filed: 07/14/19 Page 8 of 24 PageID #:2206




for TCPA violations. Direct liability will be discussed later in this opinion. As for

vicarious liability, the FCC has ruled that a defendant may be held vicariously liable for

violations of the TCPA "under a broad range of agency principles, including not only

formal agency, but also principles of apparent authority and ratification." In re Joint

Petition filed by Dish Network, LLC, 28 F.C.C.R. 6574, 6593 ¶ 28 (2013) (hereinafter

"Dish Network"); see also Henderson v. United Student Aid Funds, Inc., 918 F.3d 1068,

1072 (9th Cir. 2019). "Formal agency," as the FCC calls it, is also known as "actual

authority." Actual authority may be express or implied. Bridgeview Health Care, Ltd. v.

Clark, 816 F.3d 935, 938-39 (7th Cir. 2016). "To create apparent authority, the principal

must speak, write, or otherwise act toward a third party." Id. at 939. Finally, ratification

occurs when an agent acts for a principal's benefit and the principal does not repudiate

the agent's actions. Sphere Drake Ins. Ltd. v. Am. Gen. Life Ins. Co., 376 F.3d 664, 677

(7th Cir. 2004). It "requires that the principal have full knowledge of the facts and the

choice to either accept or reject the benefit of the transaction." NECA-IBEW Rockford

Local Union 364 Health & Welfare Fund v. A&A Drug Co., 736 F.3d 1054, 1059 (7th Cir.

2013).

         At the outset, the Court notes, with some incredulity, that both the banks and the

class applied the wrong law throughout their briefs on this motion. As observed by the

Supreme Court, "the TCPA is a federal law that both creates the claim" in question here

"and supplies the substantive rules that will govern the case." Mims, 565 U.S. at 372.

This Court thus has jurisdiction over the plaintiffs' claims as a matter of federal question

jurisdiction and must apply the controlling federal law, including federal claim preclusion

law. See 28 U.S.C. § 1331; Taylor v. Sturgell, 553 U.S. 880, 891 (2008) ("The



                                              8
     Case: 1:16-cv-11675 Document #: 157 Filed: 07/14/19 Page 9 of 24 PageID #:2206




preclusive effect of a federal-court judgment is determined by federal common law.");

see also Mims, 565 U.S. at 372. The parties' extensive reliance on Illinois state law in

their briefs—filed nearly five years after the class's initial federal claims against Ocwen

and more than two years after the suit against the banks—is therefore patently

incorrect. The Court declines to make the same error and applies the controlling federal

standards throughout this opinion.

B.       Vicarious liability

         The banks assert that the settlement reached between the plaintiffs and Ocwen

"extinguishes the trustees' vicarious liability as a matter of Illinois law." Defs.' Br. in

Supp. of Mot. for Summ. J., dkt. no. 137, at 5 (capitalization altered). In support, they

cite American National Bank & Trust Co. v. Columbus-Cuneo-Cabrini Medical Center,

154 Ill. 2d 347, 355, 609 N.E.2d 285, 289-90 (1992), an Illinois Supreme Court case

assessing agency liability under Illinois's state-law tort scheme. "The reason for the

American National Bank rule makes sense," the banks continue, because "if a

principal's liability was not extinguished by a settlement between the agent and the

plaintiff, the agent would not receive the benefit of its bargain as the agent would remain

liable to the principal for indemnification." Defs.' Br. in Supp. of Mot. for Summ. J., dkt.

no. 137, at 5.

         The banks assert without citation that the Illinois Supreme Court's analysis

controls here. They are wrong. As should be apparent, this is a case under a federal

statute, the TCPA, before this Court as matter of its federal question jurisdiction. See

Mims, 565 U.S. at 372. And, although this distinction was entirely neglected by the

parties, it makes all the difference. Under Seventh Circuit authority, contribution and



                                               9
 Case: 1:16-cv-11675 Document #: 157 Filed: 07/14/19 Page 10 of 24 PageID #:2206




indemnification are issues critical to determining whether, as here, an agent's settlement

with the victim of a tort can extinguish claims against the agent's principal. See Collins

v. United States, 564 F.3d 833, 835-36 (7th Cir. 2009).

       The Seventh Circuit's approach in Collins is instructive and, indeed, controlling.

In Collins, the Seventh Circuit held that "the rule discharging the principal" when its

agent settles with a plaintiff "has no proper application" where the principal has no right

of indemnity or contribution from its negligent agent. Id. at 836. The Seventh Circuit

went to great pains to distinguish the Illinois law the banks now seek to apply here,

noting that "[u]nder Illinois law, a principal whose liability is based on the doctrine of

respondeat superior . . . cannot be sued if the agent whose negligence is imputed to the

principal by that doctrine . . . settles with the plaintiff." "The reason" for this rule, the

court explained, "is that the principal in such a case has a common law right to be

indemnified by his agent." Id. at 835 (citations omitted); see also Doe v. City of

Chicago, 360 F.3d 667, 673 (7th Cir. 2004).

        Critically, contribution and indemnification are unavailable for federal statutory

torts like that created by the TCPA unless expressly provided. See Donovan v.

Robbins, 752 F.2d 1170, 1178, 1181-82 (7th Cir. 1985) (hold that contribution under

federal statutes is generally unavailable unless the relevant provision "provide[s] for it

expressly"); Doherty v. Wireless Broad. Sys. of Sacramento, Inc., 151 F.3d 1129, 1131

(9th Cir. 1998) ("A defendant held liable under a federal statute has a right to

indemnification or contribution from another only if such right arises: (1) through the

affirmative creation of a right of action by Congress, either expressly or implicitly, or (2)

under the federal common law."). Accordingly, several courts in this district have held



                                               10
 Case: 1:16-cv-11675 Document #: 157 Filed: 07/14/19 Page 11 of 24 PageID #:2206




that the TCPA does not confer any right to contribution or indemnification. See, e.g.,

Glen Ellyn Pharmacy, Inc. v. Meda Pharm., Inc., No. 09 C 4100, 2011 WL 6156800, at

*3 (N.D. Ill. Dec. 9, 2011) ("[T]here is no right to contribution under the TCPA."); Garrett

v. Ragle Dental Lab., Inc., No. 2011 WL 2637227, at *1-2 (July 6, 2011) (applying

Donovan and holding that there is no right to indemnification or contribution under the

TCPA).

       The Court agrees with the reasoning of Garrett and Glen Ellyn Pharmacy and

concludes that there is no right to contribution or indemnification under the TCPA. The

statute does not expressly provide for any such right, and the Court is unwilling to infer

one. See Donovan, 758 F. 2d at 1178. Collins therefore forecloses the banks' only

argument on vicarious liability in this motion—that the settlement automatically

extinguishes the plaintiffs' claims against them. That is, as in Collins, "the rule

discharging the principal has no proper application here because" the principal "has no

right of indemnity from its negligent" agent. Collins, 564 F.3d at 836.

       Indeed, the Illinois Supreme Court's analysis in American National Bank and the

other case upon which the banks primarily rely, Gilbert v. Sycamore Municipal Hospital,

156 Ill. 2d 511, 622 N.E.2d 788 (1933), support this outcome. As the banks admit, the

reason the Illinois Supreme Court adopted a rule under which a principal's liability is

automatically extinguished upon settlement by its agent is that Illinois has a tort liability

scheme under which a principal may, by default, seek indemnification or contribution

from its agent. See Am. Nat'l Bank, 154 Ill. 2d at 354-55, 609 N.E.2d at 289; Gilbert,

156 Ill. 2d at 528-28, 622 N.E.2d at 797; see also Collins, 563 F.3d at 835 (describing

Illinois law). Under such a system, the principal's liability must be extinguished by the



                                              11
 Case: 1:16-cv-11675 Document #: 157 Filed: 07/14/19 Page 12 of 24 PageID #:2206




settlement, because "otherwise the agent would gain nothing from the settlement, since

if the plaintiff proceeded against the principal and obtained a judgment, the principal

could turn around and seek indemnity from the agent." Doe, 360 F.3d at 673. Because

the banks have no right to contribution or indemnity under the TCPA, however, the

reason animating the Illinois Supreme Court's adoption of the rule is entirely absent.

       The banks are not entitled to summary judgment on the matter of vicarious

liability as a matter of federal law—the law that actually applies in this case.

C.     Claim preclusion

       The banks also seek summary judgment on the basis of claim preclusion,

sometimes called res judicata. They contend that the judgment entered in the Ocwen

case upon approval of the settlement between the plaintiffs and Ocwen, see Final

Judgment of July 1, 2019, No. 14 C 8461 (N.D. Ill.), dkt. no. 369, has claim preclusive

effect on the plaintiffs' claims against the banks. "Claim preclusion . . . operates to

conserve judicial resources and promote finality." Bernstein v. Bankert, 773 F.3d 190,

225 (7th Cir. 2013). "Where it applies, it prohibits relitigation not only of claims already

decided in a prior proceeding, but also those that could have been litigated in that

proceeding based on the same operative facts." McDonald v. Adamson, 840 F.3d 343,

346 (7th Cir. 2016).

       "The preclusive effect of a federal-court judgment is determined by federal

common law." Taylor, 553 U.S. at 891. Because the prior judgment the banks contend

precludes this action were made by a federal court—that is, this Court—the Court

"appl[ies] federal law to determine [that judgment's] preclusive effect." Bernstein, 773

F.3d at 225. "The doctrine of claim preclusion . . . applies . . . when there exists: (1) an



                                             12
 Case: 1:16-cv-11675 Document #: 157 Filed: 07/14/19 Page 13 of 24 PageID #:2206




identity of the causes of actions; (2) an identity of the parties or their privies; and (3) a

final judgment on the merits." Id. at 226 (internal quotation marks omitted). But, even

where these elements seem facially to apply, there are a handful of exceptions to claim

preclusion recognized by the Seventh Circuit, discussed further below. See, e.g., Cent.

States, Se. & Sw. Areas Pension Fund v. Hunt Truck Lines, Inc., 296 F.3d 624, 629 (7th

Cir. 2002) (recognizing that "under a generally accepted exception to the res judicata

doctrine, a litigant's claims are not precluded if the court in an earlier action expressly

reserves the litigant's right to bring those claims in a later action" (internal quotation

marks omitted)); Herrmann v. Cencom Cable Assocs., Inc., 999 F.2d 223, 225 (7th Cir.

1993) (citing approvingly the Restatement (Second) of Judgments § 26(1)(a) (1982) and

holding that "[t]he parties can also if they want agree to split a single claim into two or

more suits" to avoid claim preclusion).

       The parties do not dispute that the judgment in the Ocwen case satisfies—or at

least will satisfy, once the final judgment becomes unappealable—the third requirement

of finality. Nor do they expressly address the other two elements—identity of the claims

and identity of the parties or their privies. Instead, the parties focus on the application of

exceptions to claim preclusion. The Court nevertheless addresses the question of

identity of the parties before turning to the relevant exceptions.

       1.     Identity of the parties

       First, although the parties do not raise it (and it is not necessary in order to deny

this motion), the Court notes that identity of the parties may not exist in a case in a way

that would permit summary judgment. As the Seventh Circuit has held, “[w]hether there

is privity between a party against whom claim preclusion is asserted and a party to prior



                                              13
 Case: 1:16-cv-11675 Document #: 157 Filed: 07/14/19 Page 14 of 24 PageID #:2206




litigation is a functional inquiry in which the formalities of legal relationships provide

clues but not solutions." Bernstein, 733 F.3d at 227 (internal quotation marks omitted).

"It is a fact-specific analysis, and short-hand terms like 'virtual representation' are of little

to no use in our circuit." Id. It is true that where an agency relationship exists, a

judgment against an agent may be preclusive of claims against her principal. See

Golden v. Barenborg, 53 F.3d 886, 871 (7th Cir. 1995). But in cases like this, where

privity allegedly arises from an agency relationship, the parties must grapple with the

fact that "[a]gency is a notoriously fact-bound question" often inappropriate for summary

judgment. See Spitz v. Proven Winners N.A., LLC, 759 F.3d 724, 731 (7th Cir. 2014)

(internal quotation marks omitted).

       Neither party really addressed the agency issue on the current motion. But in the

banks' earlier motion for judgment on the pleadings, they contended that the contractual

relationship they shared with Ocwen was something less than a common-law agency

relationship. See, e.g., Defs.' Br. in Supp. of Mot. for J. on Pleadings, dkt. no. 111, at 5

(arguing that contracts between the banks and Ocwen "make clear that" the banks bear

"no responsibility for the actions of" Ocwen). The plaintiffs, on the other hand,

contended that the banks were principals who exerted nearly complete control over the

unlawful calls made by Ocwen. Although the banks may now prefer to minimize their

own position on that previous motion in order to ensconce themselves in the protection

of claim preclusion, the Court has reservations.

       Nevertheless, because the plaintiffs did not raise this issue (and the resulting

evidentiary peculiarities), the Court does not base it decision on the issue of identity of

the parties. For the sake of completeness, the Court simply notes that this necessary



                                               14
 Case: 1:16-cv-11675 Document #: 157 Filed: 07/14/19 Page 15 of 24 PageID #:2206




predicate for claim preclusion may not be undisputedly satisfied here.

       2.     Permissible claim splitting by acquiescence

       The plaintiffs contend that, even if the three requirements of claim preclusion

identified above are satisfied here, this case qualifies for multiple exceptions to the

doctrine. First, they argue that this case qualifies for an exception because the banks

have acquiesced to splitting the claims against them into a separate action by quietly

participating in the settlement proceedings in Ocwen knowing that the Court intended to

preserve these claims but saying nothing. The banks, on the other hand, contend that

the plaintiffs' claim splitting arguments have "no bearing" on the claim preclusion

analysis and are borne of the plaintiffs' "misapprehension" of claim preclusion and claim

splitting. Defs.' Reply Br. in Supp. of Mot. for Summ. J., dkt. no. 152, at 3. Indeed, the

thrust of the banks' reply brief can be boiled down to a single assertion as bold as it is

wishful: "concepts of claim splitting have nothing to do with the actual arguments

advanced by" the banks. Id. at 6.

       The Seventh Circuit has repeatedly rejected the banks' position. Parties' consent

or acquiescence to splitting claims among multiple suits is a long-recognized exception

to claim preclusion. See, e.g., Lawler v. Peoria Sch. Dist. No. 150, 837 F.3d 779, 786

(7th Cir. 2016) (recognizing claim splitting by acquiescence as "[a]n exception" to claim

preclusion); Bonstetter v. City of Chicago, 811 F.3d 969, 975 (7th Cir. 2016) (describing

claim splitting by agreement or acquiescence as an "equitable exception" to claim

preclusion). This is true both in Illinois and as matter of federal law. See, e.g., Lawler,

837 F.3d at 786 (applying Illinois claim preclusion principles); Palka v. City of Chicago,

662 F.3d 428, 438 (7th Cir. 2011) (analyzing "the exceptions to res judicata outlined in



                                             15
 Case: 1:16-cv-11675 Document #: 157 Filed: 07/14/19 Page 16 of 24 PageID #:2206




the Restatement (Second) of Judgments" in assessing federal claim preclusion);

Herrmann, 999 F.2d at 225 (endorsing, as a matter of federal law, parties' power to

consensually split claims "into two or more suits" as an exception to claim preclusion);

see also, e.g., Norfolk S. Corp. v. Chevron USA, Inc., 371 F.3d 1285, 1289 (11th Cir.

2004) (recognizing that a settlement can be made non-preclusive by the parties); Pactiv

Corp. v. Dow Chem. Co., 449 F.3d 1227, 1231 (Fed. Cir. 2006) (same). The rationale

for this rule is on full display in cases like this one, where "disposition of part of the claim

by settlement during the course of a pending action may be possible only if another part

is left free for later assertion." Charles Alan Wright & Arthur R. Miller, Federal Practice

and Procedure § 4415 (3d ed. 1998).

       Applying this rule, the Court concludes that the banks have acquiesced to

splitting the claims in this suit from those involved in the Ocwen case. The banks were

undisputedly on notice of the claims against Ocwen no later than January 2017. They

participated in the settlement negotiations in the Ocwen suit in July 2017 at which the

parties reached the first proposed settlement. Likewise, the banks knew that when the

Court denied the motion for final approval of that settlement in September 2018, one of

its key concerns was that that settlement sought to gratuitously release the claims

against the banks. They then participated in another round of settlement negotiations in

November 2018 at which, among other changes, the parties to the Ocwen case agreed

that the claims against the banks would not be released by the settlement.

       The plaintiffs moved for final approval of the amended settlement in the Ocwen

case in January 2019. They explained in their motion that one of the primary changes

in the amended settlement was that it no longer released the claims against the banks



                                              16
    Case: 1:16-cv-11675 Document #: 157 Filed: 07/14/19 Page 17 of 24 PageID #:2206




and would allow the litigation again them to continue. Ocwen signaled its agreement,

noting that the amended settlement would not release the claims against the banks and

that, therefore, no further notice to class members was necessary before the settlement

could be approved. 1 The banks received both of these written submissions and indeed

participated in the negotiation that led to the amended agreement. And their counsel

was also present in court at the final approval hearing. At no point did the banks'

counsel attempt to correct the representations in the motions or to disabuse the Court of

the notion that the amended settlement "carved the [b]anks out of the release," Pls.' Br.

in Supp. of Mot. for Final Approval, dkt. no. 350, at 7, and would permit the plaintiffs'

"separate litigation against the [b]anks [to] continue," id. at 6. This despite that fact that,

in the period between September 2018—when the Court declined to approve the initial

proposed settlement—and the final approval of the settlement in May 2019, counsel for

the banks appeared at least eight status conferences in this and the Ocwen case, at

least four of which occurred after the motion to approve the amended settlement was

filed.

         “The failure of the defendant to object to the splitting of the plaintiff’s claim is

effective as an acquiescence in the splitting of the claim." Restatement (Second) of

Judgments § 26, cmt. a, at 235. The Seventh Circuit has repeatedly affirmed the

principle that a defendant acquiesces to claim splitting where it delays making an




1 The settlement was otherwise more favorable to the class than the original proposed
settlement that the Court rejected, and for that reason further notice to the class
regarding the amended settlement would not have been legally required. But further
notice would not have been prohibited either. Had the Court been advised that the
amended settlement would extinguish the claims of the class against the banks, this
would have materially affected the Court's analysis of whether to require further notice.
                                                17
 Case: 1:16-cv-11675 Document #: 157 Filed: 07/14/19 Page 18 of 24 PageID #:2206




objection to parallel litigation. See, e.g., Lawler, 837 F.3d at 785; Frakes v. Peoria Sch.

Dist. No. 150, 872 F.3d 545, 551 (7th Cir. 2016). That rule controls here. The Court

finds that, by participating in settlement negotiations and by silently standing by as the

other parties represented to the Court that the settlement would permit the claims

against the bank to proceed unaffected, the banks acquiesced to the plaintiffs' splitting

their claims and thus forfeited any argument that claim preclusion bars this action.

       3.     Permissible claim splitting by order of the Court

       Next, the plaintiffs contend that an exception to claim preclusion for claims

expressly carved out of a settlement by the presiding court applies here. Specifically,

they point to the multitude of statements in this Court's orders in the Ocwen case,

outlined above, that expressly carved out the claims pursued by the plaintiffs in this suit

from their settlement with Ocwen. The defendants protest that the Court's express

exclusion of the claims against them has no legal effect, again falsely asserting that the

doctrine of claim preclusion has no application here and even accusing the plaintiffs of

"deliberately misquot[ing]" the authorities they cite. See Defs.' Reply. in Supp. of Mot.

for Summ. J., dkt. no 152, at 3. The banks' argument is, once again, entirely

unpersuasive.

       The Seventh Circuit has a case on this, too, though you would not guess it from

the briefs. Specifically, it has held that, "under a generally accepted exception to the

[claim preclusion] doctrine, a litigant's claims are not precluded if the court in an earlier

action expressly reserves the litigant's right to bring those claims . . . ." Cent. States,

296 F.3d at 629. Binding authority does not get much clearer; settlement of some but

not all claims with the approval of a court simply does not have claim preclusive effect



                                              18
 Case: 1:16-cv-11675 Document #: 157 Filed: 07/14/19 Page 19 of 24 PageID #:2206




on claims expressly reserved. See id.; see also Matter of Energy Co-op, Inc., 814 F.2d

1226, 1233 (7th Cir. 1987) ("If a court reserves for later resolution an issue that might

otherwise have been adjudicated in the initial proceeding, res judicata will not operate to

bar the subsequent suit.").

       But rather than confronting this clearly controlling authority, the banks contend

that a decades-old case from the Eleventh Circuit, Citibank N.A. v. Data Lease Financial

Corp., 904 F.2d 1498, 1504 (11th Cir. 1990), controls. In Citibank, the Eleventh Circuit

held that an agent's intent to preserve vicarious liability claims against a principal

through a carve-out in a settlement was ineffective to defeat claim preclusion. See id.

But even if Citibank were controlling—which, of course, it is not—it is easily

distinguishable. That case, like so many of the banks' authorities, applied state rather

than federal law. See id. at 1500. The passage the banks cite in support of their

contention that parties' intent and this Court's order reserving the claims against them

had no effect expressly relied on Florida law's rule that, as under Illinois state law, a

settlement between a plaintiff and a tortfeasor agent extinguishes claims against that

agent's principal. See id. at 1504. But, as discussed at length above, that rule does not

apply in the TCPA context. The Eleventh Circuit's conclusion in Citibank thus is not

contrary to Central States.

       The Court concludes that the "express[ ] reserv[ation]" of the claims against the

banks in the Court's earlier memorandum opinion and the accompanying order

precludes the operation of claim preclusion with respect to those claims. See Central

States, 296 F.3d at 629. The motion for summary judgment is, for this reason too,

denied.



                                             19
    Case: 1:16-cv-11675 Document #: 157 Filed: 07/14/19 Page 20 of 24 PageID #:2206




        4.     Fairness, candor to the tribunal, and other considerations

        Finally, the plaintiffs argue that claim preclusion should generally not apply in the

class action context and ask the Court to exercise its equitable authority to decline to

apply claim preclusion because finding these claims precluded would be fundamentally

unfair. Although the long-recognized exceptions to claim preclusion outlined above

clearly defeat the banks' motion for summary judgment, the Court here notes additional

considerations that support (but are not necessary for) the conclusion that the motion

must be denied. 2

        First, the Court notes that another exception exists under which a defendant may

be "equitably estopped" from raising claim preclusion where it has itself participated in

malfeasance to stymie the judicial process. See Nostalgia Network, Inc. v. Lockwood,

315 F.3d 717, 721 (7th Cir. 2002). In Nostalgia Network, the Seventh Circuit held that a

defendant could not hide behind claim preclusion to defeat a second suit that was

necessitated by her own participation in a scheme designed to scuttle the enforcement

of the original judgment. Although the banks may not have gone to quite the same

lengths as the defendant in Nostalgia Network—she engaged in a series of sham

transfers designed to help her partner hide money he owed—the banks' counsel here

engaged in what can fairly be described a pattern of omission and half-truths aimed at

undermining this Court's express purposes in approving the amended settlement.

        As outlined previously, the Ocwen settlement was the product of years of




2For clarity, the Court does not here rely on any sort of generalized "public policy"
exception. See Federated Dep't Stores, Inv. v. Moitie, 452 U.S. 394, 401 (1981).
Rather, the Court seeks simply to elucidate additional considerations that reinforce the
conclusions explained above.
                                              20
 Case: 1:16-cv-11675 Document #: 157 Filed: 07/14/19 Page 21 of 24 PageID #:2206




negotiations and compromises, in much of which the banks participated. They were

clearly and inarguably aware that the reservation of the claims against them was key to

the approval of the amended settlement. But the banks now protest that they "had no

duty to teach the law to Plaintiffs’ counsel," and were therefore within their rights to

withhold what they (albeit incorrectly) understood to be the legal consequences of the

settlement. See Defs.' Reply. in Supp. for Mot. for Summ. J., dkt. no. 152, at 8.

       The key problem with the banks' analysis is that it was not plaintiffs' counsel from

whom this critical information was kept. Rather, it was this Court from whom the banks

withheld information critical to its making of an informed decision regarding the Ocwen

settlement. The banks' attorneys are no doubt aware of their obligations under the

American Bar Association's Model Rules of Professional Conduct, which apply in this

district under Northern District of Illinois Local Rule 83.50. ABA Model Rule 3.3 outlines

an attorney's duty of candor toward the tribunal. Among other things, it forbids

"mak[ing] a false statement of fact or law to a tribunal or fail[ing] to correct a false

statement of material fact or law previously made to the tribunal by the lawyer," as well

as "fail[ing] to disclose to the tribunal legal authority in the controlling jurisdiction known

to the lawyer to be directly adverse to the position of the client and not disclosed by

opposing counsel." Model Code of Prof'l Responsibility R. 3.3. And the ABA, through

written opinions, has made crystal clear that an attorney's duty of candor under Rule 3.3

applies during settlement discussions where the Court is involved in those discussions.

See, e.g., ABA Comm. on Ethics & Prof'l Responsibility, Formal Op. 439 (2006).

       This Court was misled to believe that the settlement it approved in the Ocwen

case would have no effect on this case. Although that has turned out to be largely true,



                                              21
 Case: 1:16-cv-11675 Document #: 157 Filed: 07/14/19 Page 22 of 24 PageID #:2206




counsel for the bank defendants believed otherwise. By withholding their

understanding, they ignored their duty of candor, knowing this would frustrate the

express intent of this Court. The exception to claim preclusion outlined in Nostalgia

Network therefore provides additional support for the Court's rejection the banks' effort

to dodge behind the doctrine of claim preclusion.

       Finally, the Court notes that the plaintiffs may also be correct that class actions

such as the one that they brought against Ocwen are treated somewhat differently from

other lawsuits for the purposes of claim preclusion. In Makor Issues & Rights, Ltd. v.

Tellabs, Inc., 256 F.R.D. 586, 597 (N.D. Ill. 2009), Judge St. Eve recognized that there

is a "general exception for class actions" from the application of claim preclusion. The

parties did not develop this argument fully, however, and it is unnecessary to resolve it

for the purposes of this motion.

D.     Direct liability

       The banks also seek summary judgment on the plaintiffs' claims for direct

violations of the TCPA. Specifically, they contend that none of facts alleged or the

evidence proffered by the plaintiffs supports a finding of direct liability. The banks point

to a recent opinion by the Ninth Circuit interpreting the statute, Henderson, 918 F.3d at

1072, and a 2013 FCC Order, Dish Network, 28 F.C.C.R. at 6593 ¶ 28, which they say

effectively foreclose the plaintiffs' theory. They also take issue with the plaintiffs'

reliance on a 2008 FCC order that seemed to suggest principals could be directly liable

for calls made by their agents. That ruling was, in the banks' view, clearly wrong to the

extent that it suggested principals could be directly (rather than vicariously) liable. They

also contend that any ambiguity in the 2008 FCC order was corrected by the 2013 FCC



                                              22
 Case: 1:16-cv-11675 Document #: 157 Filed: 07/14/19 Page 23 of 24 PageID #:2206




order, which clarified that common law agency principles apply.

       The plaintiffs, in contrast, point to the 2008 FCC order and to dicta in a Seventh

Circuit case interpreting the statute and that rule. See Soppet v. Enhanced Recovery

Co., LLC, 678 F.3d 637, 642 (7th Cir. 2012). They contend that the 2013 rule did not

displace the 2008 FCC order's sweeping statement that "a creditor on whose behalf an

autodialed or prerecorded message call is made to a wireless number bears the

responsibility for any violation of the Commission's rules." In re Rules & Regs.

Implementing the TCPA, 23 FCC Rcd. 559, ¶ 10 (2008). The plaintiffs argue at length

that the 2013 FCC order was meant only to apply to TCPA violations attributable to

telemarketers and not to those violations committed by creditors or their agents.

       The banks have the better of this argument. Notwithstanding the plaintiffs'

unconvincing efforts to distinguish the 2013 FCC order, the Court is persuaded by the

analysis in Henderson, which concluded that the 2008 FCC order did not create

automatic direct liability for a creditor on whose behalf a debt collector violated the

TCPA. See Henderson, 918 F.3d at 1072. In order to prevail, the court concluded, the

plaintiff needed to demonstrate that the creditor either itself initiated the unlawful phone

calls or could be held vicariously liable under federal common law agency principles.

That is, direct liability could only attach where to the person or entity who actually

initiated the unlawful phone calls.

       Even assuming, for the purposes of this motion, that the trustees are creditors—a

point they contest—the motion must be granted with respect for the plaintiffs' claims for

direct TCPA liability. The plaintiffs have pointed to no evidence from which a

reasonable jury could conclude that the banks themselves initiated the disputed phone



                                             23
 Case: 1:16-cv-11675 Document #: 157 Filed: 07/14/19 Page 24 of 24 PageID #:2206




calls. Without such evidence, the only sort of liability that could possible attach to the

banks is vicarious, discussed extensively above. The motion for summary judgment is,

therefore, granted on the question of the banks' direct liability.

                                        Conclusion

       For the foregoing reasons, the Court denies the defendants' motion for summary

judgment with respect to vicarious liability and claim preclusion but grants the motion

with respect to direct liability [dkt. no. 136]. The case remains set for a status hearing

on July 15, 2019 at 9:30 a.m.



                                                  ________________________________
                                                       MATTHEW F. KENNELLY
                                                       United States District Judge

Date: July 14, 2019




                                             24
